        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION


ELAINE ROBICHAUD,


       Plaintiff,
                                             JURY TRIAL DEMANDED
v.

                                             Civil Action File No.
COUTURE LOGISTIQUE, INC. and
                                             ___________________
ALAIN RODRIGUE,


       Defendants.


                    PLAINTIFF’S COMPLAINT FOR DAMAGES




      COMES NOW, ELAINE ROBICHAUD, Plaintiff in the above-captioned

action and files her Plaintiff’s Complaint for Damages, and shows this honorable

court the following:



                                        1
        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 2 of 12




                   PARTIES, JURISDICTION, AND VENUE

                                            1.

      Plaintiff Elaine Robichaud (“Plaintiff” or “Plaintiff Robichaud”) is, and at

all times relevant was, an individual residing in Jasper, Pickens County, Georgia,

and is a citizen of the state of Georgia.

                                            2.

      Defendant Alain Rodrigue (“Defendant” or Defendant Rodrigue”) is, and at

all times relevant was, an individual residing at 499 5E Rang N. Saint-Victor,

Quebec G0M2B0 and is a citizen of the nation of Canada.

                                            3.

      Defendant Rodrigue may be served with process pursuant to Fed. R. Civ. P.

4(f)(1) and the Hague Convention at his address at 499 5E Rang N. Saint-Victor,

Quebec G0M 2B0, or wherever he may be found.

                                            4.

      When Defendant Rodrigue is served with copies of the Summons and

Complaint in this matter, Defendant Rodrigue will be subject to the jurisdiction

and venue of this Court.


                                            2
        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 3 of 12




                                            5.

      Defendant Couture Logistique, Inc. (“Defendant Couture”) is a Canadian

corporation with its principal place of business located at 99 Route 271 SUD St.

Ephrem, PQ G0M 1R0.

                                            6.

      Defendant Couture may be served with process pursuant to Fed. R. Civ. P.

4(h)(2) and the Hague Convention or by serving their representative, Truck

Process Agents of America, Inc. by delivering a copy of the complaint and

summons to The Financial Integrity Group/Dawn Richardson, 410 E. Taylor St.

Ste. G, Griffin, Georgia 30223. When Defendant Couture is served with copies of

the Summons and Complaint in this matter, Defendant Couture will be subject to

the jurisdiction and venue of this court.

                                            7.

      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a) because

there is complete diversity of citizenship between the parties, and the amount in

controversy exceeds $75,000.00.




                                            3
        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 4 of 12




                                           8.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to Plaintiff’s claims occurred in Jasper,

Pickens County, Georgia, which is located within this Court’s District and with

this Court’s Division of this District.

                            FIRST CAUSE OF ACTION

                       Negligence of Defendant Alain Rodrigue

                                           9.

      All allegations above are incorporated into this cause of action by reference.

                                          10.

      On or about June 5, 2019, Defendant Alain Rodrigue operated a tractor-

trailer northbound on Georgia State Rd. 515, and then he crashed into the rear of

Plaintiff Robichaud’s vehicle in the right lane.

                                          11.

      Defendant Alain Rodrigue had a duty to operate his tractor-trailer safely and

reasonably and maintain his lane of travel.




                                           4
        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 5 of 12




                                          12.

      Defendant Alain Rodrigue failed in the duties mentioned above and was,

therefore, negligent.

                                          13.

      Defendant Alain Rodrigue's negligence was the direct and proximate cause

of the injuries of Elaine Robichaud.

                                          14.

      Plaintiff demand should be awarded compensatory damages against

Defendant Alain Rodrigue.

                          SECOND CAUSE OF ACTION

                        Statutory Violations of Alain Rodrigue

                                          15.

      All allegations and causes of action above are incorporated into this cause of

action by reference.

                                          16.

      Defendant Alain Rodrigue violated numerous state and federal statutes and

regulations, including 49 C.F.R. §§350 to 399, specifically including, but not

limited to, 49 C.F.R. §392.3 and 395.8:


                                          5
       Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 6 of 12




a. Failing to have required knowledge of vehicle operation in violation of 49

C.F.R. §383.111;

b. Failing to have required skills in vehicle operation in violation of 49 C.F.R.

§383.113;

c. Failing to have knowledge and compliance with the regulations in violation of

49 C.F.R. §390.3;

d. Failing to operate his vehicle and equipment in violation of 49 C.F.R. §392.2;

e. Failing to operate his vehicle while fatigued in violation of 49 C.F.R. §392.3;

f. Following too close in violation of O.C.G.A. § 40-6-49; and

g. Other violations of Federal and State law and safety regulations.

                                         17.

      Defendant Alain Rodrigue's statutory violations directly and proximately

caused Elaine Robichaud’s injuries.

                                         18.

      Defendant Alain Rodrigue is negligent per se based on these statutory and

regulatory violations.




                                          6
        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 7 of 12




                                         19.

      Plaintiffs demand compensatory damages against Defendant Alain

Rodrigue.

                             THIRD CAUSE OF ACTION

               Claim for Exemplary Damages against Alain Rodrigue

                                         20.

      All allegations and causes of action above are incorporated into this cause of

action by reference.

                                         21.

      Defendant Alain Rodrigue's actions demonstrate gross negligence and

willful conduct, including a conscious indifference and wanton and reckless

disregard for the rights and safety of Elaine Robichaud and the rest of the public.

                                         22.

      Defendant Alain Rodrigue's acts and omissions were with conscious

indifference to others' rights, safety, or welfare. Plaintiffs demand exemplary or

punitive damages against Defendant Alain Rodrigue.

                         FOURTH CAUSE OF ACTION

                   Vicarious Liability of Couture Logistique, Inc.


                                          7
         Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 8 of 12




                                          23.

        All allegations and causes of action above are incorporated into this cause of

action by reference.

                                          24.

        Defendant Alain Rodrigue was the employee, agent, servant, or independent

contractor for Defendant Couture Logistique, Inc. Accordingly, Defendant Couture

Logistique, Inc. is vicariously liable for the acts of Defendant Alain Rodrigue for

the causes of action above.

                            FIFTH CAUSE OF ACTION

                        Negligence of Couture Logistique, Inc.

                                          25.

        All allegations and causes of action above are incorporated in this cause of

action by reference.

                                          26.

        Defendant Couture Logistique, Inc. had a duty to act reasonably in hiring,

training, supervising, and retaining Defendant Alain Rodrigue and to promulgate

and enforce rules and regulations to ensure its drivers and vehicles were reasonably

safe.


                                           8
        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 9 of 12




                                           27.

      Defendant Couture Logistique, Inc. failed in the duties mentioned above and

was therefore negligent.

                                           28.

      Defendant Couture Logistique, Inc.'s negligence was the direct and

proximate cause of Plaintiff’s injuries.

                           SIXTH CAUSE OF ACTION

                   Statutory Violations of Couture Logistique, Inc.

                                           29.

      All allegations and causes of action above are incorporated into this cause of

action by reference.

                                           30.

      Defendant Couture Logistique, Inc. violated and encouraged Defendant

Alain Rodrigue to violate state and federal statutes and regulations, including but

not limited to 49 C.F.R. §§350 to 399 (specifically including, but not limited to, 49

C.F.R. §392.3 and §395.8.) Defendant Couture Logistique, Inc.'s statutory

violations directly and proximately caused Plaintiff’s injuries.




                                           9
       Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 10 of 12




                                           31.

      Defendant Couture Logistique, Inc. is negligent per se based on these

statutory and regulatory violations.



                          SEVENTH CAUSE OF ACTION

          Claim for Exemplary Damages against Couture Logistique, Inc.

                                           32.

      All allegations and causes of action above are incorporated into this cause of

action by reference.

                                           33.

      Defendant Couture Logistique, Inc.'s actions demonstrate gross negligence

and willful conduct, including a conscious indifference and wanton and reckless

disregard for Plaintiff's rights and safety and the rest of the public.

                                           34.

      Defendant Couture Logistique, Inc.'s acts and omissions were with

conscious indifference to others' rights, safety, or welfare. Plaintiffs demand

exemplary or punitive damages against Defendant Couture Logistique, Inc.




                                           10
        Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 11 of 12




                                   JURY DEMAND


       Plaintiff demands a jury for all triable issues.


WHEREFORE, Plaintiff demands judgment against Defendants in an amount in

excess of seventy-five thousand dollars ($75,000) for all causes of action above;

including but not limited to:

A)     The full value of past and future medical expenses in an amount to be

proven at trial;

B)     Past and future mental and physical pain and suffering and emotional

distress in an amount to be determined in the enlightened conscience of a fair and

impartial jury;

C)     Exemplary damages against Defendants Couture Logistique, Inc. and Alain

Rodrique;

D)     Trial by jury;

E)     and other relief as justice requires or as this Court or the trier of fact sees fit

under principles of law and equity; plus interest and costs.


       WHEREFORE, Plaintiff seeks judgment against Defendants in an amount

in excess of seventy-five thousand dollars ($75,000) for all causes of action above;
                                           11
       Case 2:21-cv-00054-RWS Document 1 Filed 03/08/21 Page 12 of 12




plus exemplary damages against Defendants Couture Logistique, Inc., and Alaine

Rodrigue and other relief as justice requires or as this Court, or the trier of fact sees

fit under principles of law and equity; plus interest and costs.



      Respectfully submitted, this 8th day of March 2021.



/s/ Jon R. Hawk
Attorney Bar Number: 338645
Attorney for Elaine Robichaud
Morgan & Morgan, Atlanta PLLC
230 Northside Crossing
Macon, Georgia 31210
Telephone: (478) 583-6304
Email: jhawk@forthepeople.com




                                           12
